Allowable Subject Matter
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-2, 8 and 10-18 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
The prior art is silent in teaching wherein when the touch input into the touch sensor is a touch in which at least two of the fingers is in contact with the touch sensor simultaneously, a region corresponding to a count of the contacts of the touch from a plurality of regions constituting a display region of the display, the controller selecting, when the touch input into the touch sensor is a tap in which at least one of the fingers repeats a contact with the touch sensor within a predetermined time, a region corresponding to a count of the contacts of the tap from the plurality of regions constituting the display region of the display, the touch sensor includes the first touch sensor, the first touch sensor being disposed at a position within a range where a hand of the user almost reaches while the user aboard the vehicle is seated on a seat of the vehicle, the position excluding a steering wheel of the vehicle; and a dial switch that is disposed adjacent to a first touch sensor and receives dial input, wherein when the touch input into the touch sensor is a first gesture input by one of the touch and a second gesture input after the tap, the controller performs switching processing to switch from a first display screen displayed by the display to a second display screen different from the first display screen and to cause the display to perform display, when the count of contacts of the touch of the first gesture input that is input into the first touch sensor is the count of contacts of a first touch, the controller causes the display to display as the second display screen an operation guide screen .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID E CHOI/Primary Examiner, Art Unit 2174